PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Siemens Energy, Inc.
Application No. 16/640,181
Filed: 19 Feb 2020
For: REHEAT STOP VALVE SUPPORT YOKE EXTRACTION DEVICE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed May 31, 2022.

The petition to withdraw the holding of abandonment is dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.”  This time period is not extendable. See 37 CFR 1.181(f). This is not a final agency action within the meaning of 5 U.S.C. § 704.

The record shows the Office issued a non-final Office action on August 17, 2021, which set a shortened statutory period for reply of three months from the mailing date of the Office action. On November 15, 2021, applicant filed an unsigned reply to the non-final Office action of August 17, 2021. In the absence of the submission a proper and complete reply within the response period set in the non-final Office action issued on August 17, 2021, the application became abandoned on November 18, 2021. On April 20, 2022, the Office issued a Notice of Abandonment.  

On May 31, 2022, applicant filed the present petition requesting withdrawal of holding of abandonment for “an incomplete response.” Applicant states:

1. Applicant received an Office Action for the current application mailed August 17, 2021. A timely response and amended claims were prepared in response to this
Office Action.

2. The paralegal assigned to file the response and amended claims unintentionally
filed the claims twice (as the image file wrapper in PAIR shows) on November 15, 2021 which was within the six month time period to respond. The electronic filing system acknowledgement receipt is attached. (Exhibit A).

     Applicant respectfully submits that a bona fide attempt at a proper reply to the non-final rejection has been made, and thus requests that the holding of abandonment of the application be withdrawn and the response be examined.

Petition, 05/31/2022, pp. 1-2.

The Office has considered applicant’s argument on petition, but does not find it persuasive. To avoid abandonment of the application, applicant was required to file a complete and proper reply within the three-month shortened statutory period for response, including extensions of time under 37 CFR 1.136(a), set in the non-final Office action of August 17, 2021. The record shows applicant filed a timely reply to the non-final Office action on November 15, 2021; however, the reply was incomplete, as acknowledged by applicant, and unsigned. An amendment must be signed in accordance with 37 CFR 1.33(b). When an unsigned or improperly signed amendment is received by the Office, the amendment will be listed in the contents of the application file, but not entered. See MPEP § 714.01(a). Accordingly, withdrawal of the holding of abandonment is not warranted. Applicant may wish to file a petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) (see Form PTO/SB/64).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:		EFS-Web

Questions related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET